 KRIST GRADIS, ET AL.601Krist Gradis,et al.'andFisherman's Union,Local 33, Fishermenand Allied Workers' Division,International Longshoremen'sand Warehousemen's Union,Petitioner.Cases Nos. 21-RC-W2and 21-RC-4613.August 19, 1958DECISION, ORDER, AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the National La-bor Relations Act, a hearing on these consolidated cases was heldbefore Karl W. Filter, hearing officer.The rulings of the hearingofficer made at the hearing are free from prejudicial error and arehereby affirmed'Upon the entire record in these cases,3 the Board finds :1.All Employers involved in thesecases operatefishingvessels outof San Pedro, California, harbor.They fish for tuna and/or sar-'The petitions,as amended,designated as Employers Fisherman'sAssociation of SanPedro, known also,as Fishermen'sCo-operative Association and herein called the Co-op,and various` individual boatowners as listed in Appendix A attached hereto.With theexception of a few of these boatowners who are members of an organization known asAmerican Tuna Committee,herein called ATC, none of the Employers designated in thepetitions,as amended,entered an official appearance as a party to these proceedings.As the Petitioner has, in substance,requested withdrawal of the petitions as to certain ofthe Employers initially named therein,we shall dismiss the petitions as to such Employers,and shall further dismiss the petitions as to all Employers with respect to whom thePetitioner requested single-employer units but as to which it has not demonstrated anadequate showing of interest;the names of these Employers are listed in Appendix Battached hereto.2We find no merit in the contention of the Intervenor,Seine and Line Fisherman'sUnion of San Pedro, affiliated with Seafarer's International Union of North America,AFL-CIO,herein called Seine andLine, thatcertain Employers did not receive due noticeof these proceedings,and that it was prejudiced by the failure to seek enforcement ofsubpenas served on certain boatowners and members of the Petitioner,from whom Seineand Line desired to elicit testimony concerning(1) the adequacy of notice with respectto these proceedings;(2) the circumstances surrounding negotiations with respect to thePetitioner's proposed union-shop amendment to its basic agreement;and (3)the extentto which members of the Petitioner worked on boats covered by Seine and Line contracts.With respect to the adequacy of the notice and the subpenas directed to that issue, we findthat service on one of several owners of a vessel constitutes due notice to all owners ofthat vessel:it is also clear, and there is no contention to the contrary,that the Co-op andat least one owner of each vessel for whose employees we are directing separate electionswere served with the original order consolidating cases and notice of representation hear-ing, and that ATC had actual notice of this proceeding.In view of our findings,infra,concerning the appropriateness of multiemployer units of the members of the Co-op andofATC, notice to the Co-op and ATC constituted due notice to all members of suchassociations.Accordingly,as all Employers among whose employees we are directingelections received due notice of this proceeding,and as it is immaterial under the circum-stances of this case whether the Employers as to whom we are dismissing the petitionsreceived due notice,the failure to seek enforcement of the subpenas as to(1),was notprejudicial.Nor was the failure to seek enforcement of the remaining subpenas prejudicialbecause, as to (2), we are,for reasons not involving such testimony,dismissing thepetitions as to all Employers from whom such testimony was sought and, as to (3), wedo not consider the factor of interchange to be material to our findings herein.' Seine and Line's request for oral argument is denied,as the record,including thebriefs, adequately presents the issues and the positions of the parties.121 NLRB No. 69. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDdines andmackerelin the Pacific Ocean, transport their catches intoCalifornia, and sell them to canneries located in Los Angeles.Eachcannery annually ships over $50,000 worth of products out ofCalifornia.On the basis of our unit findings below, we find that the membersof the American Tuna Committee constitute a single employer forjurisdictional purposes, and that the combined outflow of the mem-bers, as a group, exceeds $1,000,000.Similarly, we find that themembers of the Co-op-Seine and Line unit found appropriate con-stitute a single employer and that the combined outflow of the mem-bers, as a group, exceeds $2,000,000.Under these circumstances, wefind that the members of each of these two multiemployerunits, asa group, are engaged in commerce and that it will effectuate the pol-icies of the Act to assert jurisdiction.'The Petitioner contends that the Board should alsoassert jurisdic-tion, on thebasisof their combinedsalesto the canneries, over severalother Employers, who are not members of either the Co-op or ATC,and whosevesselswe therefore find below constitute appropriate sep-arateindividual units.We find no merit in this contention.Asthese Employers are not associated in bargaining, they do not consti-tute a single employer for jurisdictional purposes.'We shall thereforeconsider the impact of their operations upon commerce on an individ-ual basis.Some of these Employers, whose names and vessels are listed inAppendix B, do less than $50,000 worth of business a year.As therecord fails to reflect that their operations satisfy any of the Board'sjurisdictional standards, we shall dismiss the petitions as to them.'However, as John Vilicich, owner of theCalifornia,and Nick Tru-tanich, owner of theSunbeam,each has an annual outflow of morethan $100,000, we find that they are engaged in commerce, and thatit will effectuate the policies of the Act to assert jurisdiction over themon an individual basis.There remains for consideration the operations of Frank Iacono,owner of theDor Ann,and Sam Randazzo, owner of theEndeavor,'each of m hose vessels constitutes a separate appropriate unit.Theformer catches andsells$85,594, and the latter $94,422, worth of fishannually.The Petitioner contends, in effect, that jurisdiction shouldbe asserted over them on the basis of direct outflow because they trans-port fish from the high seas into California for sale.We agree that4 Jonesboro Grain Drying Cooperative,110 NLRB 481;Fisherman'sMarketingAssocia-tion of Washington,Inc.,114 NLRB 189.5 SeeMachinery Movers and Erectors Division,117 NLRB 1778, 1779.6Member Jenkins,in accord with his dissent inThe Light Co., Inc.,121 NLRB 221,and cases cited therein,would assert jurisdiction over any individual employer listed inAppendix B whose operations affect interstate commerce within the meaning of the Act.7 This vessel is sometimes called the"small"Endeavor,and is not to be confused withthe larger vessel by the same name owned by Sal Genovese(see Appendix B, paragraph 5). GRIST GRADIS, ET AL.603the Board's direct outflow standard is applicable to such operations.8The record is not clear as to whether theDor Annand theEndeavorregularly fish beyond the 3-mile territorial boundary of California,but shows only that these are "local" boats which-fish for sardines,anchovies, and mackerel in "local waters."As such, they usually re-turn to port every 24 hours, although occasionally they remain out 2or 3 days at a time. The record does not define "local waters" otherthan to distinguish it from waters off the coast of Mexico and SouthAmerica.However, the Board is administratively advised that theterm "local waters" as used in the record applies to the high seasbeyond the 3-mile limit, as well as to territorial waters within thelimit, and that the type of fish which the record shows is caught bythese vessels is normally caught outside the 3-mile limit.Under thesecircumstances, we conclude that these vessels regularly fish outsidethe territorial waters of the United States,' and transport their catchinto California for sale.As they each catch and sell over $50,000worth of fish a year, we find that Frank Iacono, owner of theDor Annand Sam Randazzo, owner of theEndeavor,are engaged in commerceand that it will effectuate the policies of the Act to assert jurisdictionover their operations.102.Seine and Line, and Seine and Line Fisherman's Union ofMonterey, also affiliated with Seafarer's International Union of NorthAmerica, AFL-CIO, hereinafter called Monterey Seine and Line, in-tervened on the basis of contracts covering some of the employeesinvolved herein.Seine and Line contends that the Petitioner is not aqualified and competent labor organization within the meaning of theAct, and that the petitions should be dismissed as contrary to publicpolicy, apparently on the ground that some of its officers are allegedlycommunists.For the reasons set forth inPrecision Scientific Com,pany,iiwe find no merit in this contention.As the Petitioner admitsemployees to membership and deals with employers concerning wages,hours, and conditions of work, we find that it is a labor organizationwithin the meaning of Section 2 (5) of the Act.The labor organiza-tions involved claim to represent certain employees of the Employers.3.The Intervenors contend that elections on several boats are barredby their basic agreements and yearly supplements thereto with theowners of those boats.ATC also asserts its contract and tuna supple-ment with Seine and Line as a bar to an election among its members.8 Jonesboro Grain Drying Cooperative,110 NLRB 481, cf.General Marine Corporation,120 NLRB 1395.e As this conclusion is based in part on administrative advice not a part of the recordherein, any party desiring to show the contrary may do so by promptly filing a sufficientoffer of proof.Hampton Roads Broadcasting Corporation(WGH),98 NLRB 1090;BillHeath,Inc.,89 NLRB67; J. S. Abercrombie Company,83 NLRB 524, and Sec. 7 (d) ofthe Administrative Procedure Act quoted in footnote 4 therein.w Jonesboro Grain Drying Cooperative,110 NLRB 481.n 117 NLRB 476. 604DECISIONSOF NATIONALLABOR RELATIONS BOARDAs all such contracts were either executed subsequent to the filing ofthe original petition on June 5, 1956, or have now expired or passedtheir automatic renewal dates, we find that there are no contractswhich bar elections at this time.We therefore find that questionsaffecting commerce exist concerning the representation of employees 12of the Employers within the meaning of Section 9 (c) (1) and Section2 (6) and (7) of the Act.4.The Petitioner requests a single mutliemployer unit of employeesworking on all fishing vessels belonging to the Co-op, including 12vessels also belonging to the ATC, regularly engaged in delivering fishto canneries located in the Los Angeles harbor area. In the alterna-tive, the Petitioner requests elections in any multiemployer units foundappropriate; however, the Petitioner does not wish to have an elec-tion in any unit limited to boats already under contract with Local 33.The Intervenor contends that the only appropriate multiemployer unitis one limited to ATC, and that otherwise each boat in the Co-op con-stitutes a separate appropriate unit.Except for the members 'ofATC, who expresed a desire to bargain as a separate multiemployergroup, none of the boat owners took a position on the unit issue, orexpressed a clear intent to bargain on a basis different from past bar-gaining.The Co-op has, however, indicated opposition to the asso-ciationwide unit requested by the Petitioner.The Petitioner also requests elections in several separate units ofindividual boats whose owners are not members of the Co-op.Thereis no dispute as to the appropriateness of the single employer unitsrequested.We shall therefore direct elections, in separate units,among the employees on theCaliforniaowned by John Vilicich,DorAnnowned by Frank Iacono,Endeavorowned by Sam Randazzo, andSunbeamowned by Nick Trutanich.Scope of Multiemployer UnitBackground:Most masters and crews of the boats here involved aremembers of 1 of 3 ethnic groups : those of Yugoslav, Italian, orJapanese ancestry.It has been the practice for =a master to hire acrew of his own ethnic origin.The Co-op was organized over 30years ago for the primary purpose of acting as a marketing agencyfor boatowners of Yugoslav ancestry.Although authority to bargaincollectively for its members is nowhere formally invested in the Co-op,the Petitioner contends and Seine and Line denies that the Co-op has,in fact, acted as collective-bargaining agent for its members in anassociationwide unit for many years.'12We find no merit in the contention of ATC that the crews of the vessels involved hereinare not employees within the meaning of Section 2(3) of the Act because the crews arepaid a certain share of the proceeds of the catch rather than wages. SeeJ.,HowardSmith, Inc.,95 NLRB 21. KRIST GRADIS, ET AL.605The-first fishermen's union inthe San Pedroarea was organized in1933.This Union, thepredecessorof the Petitioner, Local33, repre-sented only Yugoslavcrewsof boats whose, owners belonged to theCo-op.At the same time there were two other associations in thearea, the JapaneseFishermen's Association and the Italian Fisher-men'sAssociation, each made up of both boatowners and fishermen ofthe nationaloriginindicated in their names.In 1938, the predecessor Union became affiliated with CIO, and theItalian and Japanese fishermen withdrew from the associations towhich they and the boatowners had belonged, and organized twolocals of Seine and Line, AFL.After that, the Seine and Line localsand the Union, now Local 33, bargained collectively with the Co-opand the Italian, and Japanese Associations.All six organizationscollaborated in presenting demands to the canners.In 1941, both the Japanese 'Boatowners Association and the Jap-aneseLocal of Seine and Line were dissolved as the result of thewartime internment of their members and the Italian Associationchanged its name to Federated Boatowners Association.The re-maining Seine and Line Local and Local 33 cooperated closely, withjoint membership meetings, combined voting, and joint strike action.The 2 Unions negotiated working conditions with the Co-op andFederated, and the 4 organizations bargained with the canners onthe price of fish.In 1950, Local 33 became affiliated with ILWU. In the same year;a Federal antitrust action was initiated alleging price fixing by illegalcombinations in restraint of trade.'Thereafter, the unions ceasedtaking part in negotiating the price of fish with the canners; and theFederated Boatowners Association disbandedand mostof its mem-bers joined the Co-op.Recent Bargaining HistoryBasic agreements:The pattern of bargaining within recent yearsinvolves, for each Union, a basic working agreement augmented byyearly supplementary wage agreements.The current Local 33 basicworking agreement was negotiated by that Union with the Co-opmanager and a committee of Co-op boatowners in 1949. Separatebut identical copies of the agreement were signed by all Co-op boat-owners whose crews were then represented by Local 33. It is the pol-icy of Local 33 to get each boatowner's signature on a copy at thetime a majority of his crew is organized, although the signature ofsome, whose crews were organized since 1949, have never been obtained.Seine and Line has operated under a basic working agreement sincesometime before 1948.Although there is no evidence as to the nego-tiation of this agreement, the original copy bore the signatures of 606DECISIONSOF NATIONALLABOR RELATIONS BOARDFederated Boatowners Association of 21 or 22 boatowners.Addi-tional boatowners have apparently signed identical copies as theircrews became organized by Seine and Line.The basic agreements of both Unions cover only the employees ofthe individual boatowners signatory thereto.Members of one .Unionmay work on a boat whose crew is represented by the other Union.Changes in majority status are infrequent and are caused chieflyby a new master of a different national origin taking over.Both basic agreements contain 60-day automaticrenewal clausesand have been renewed from year to year. Specific wagesare deter-mined by negotiations of yearly supplements specifying a price forfish, normally that received by the boatowners from thecanneries,from which the wages are computed by the method specified in thebasic agreements.The basicagreementsalso contain checkoff clauses,hiring clauses, a patrol system for checking delivery of fish to can-ners,'3 hot-cargo and no-kick-back provisions, and holiday,sickness,grievanceprocedure, and welfareclauses.While the two basic agree-ments aresimilar in many respects, there are also substantial differ-ences insome provisions.14These two agreements remained in effect virtually unamended,15except in afew respects by provisions of yearly supplements, until1956.'6In 1956, Seine and Line drew up a new 2-year renewable basicagreement.The record shows that the new agreement was not nego-tiated; that the boat-owners signed the new agreement individuallyafter being informed by the Union that it contained no new provisionsbut merely codified the provisions of the 1948 basic agreement andamendmentsthereto contained in the supplements.Although thenew agreement actually contained several substantial changes, nochanges resulted in actual working conditions.In 1956 Local 33 also began negotiating for the additionof a union-shop clause to its 1949 working agreement. In exchange, the Co-opdemandedchanges to the Employers' advantage in the basis for com-13A port committee,composed of 1 representative from the Co-op and I from eachUnion, negotiates the port rules and handles grievances arising under them.Each Union -employs its own patrolmen,who check the unloading and delivery of fish to the canneries.Funds for this purpose are provided in the yearly supplements,which differ slightly forthe two Unions in this respect.14 The basic agreements of the two Unions differ in the amount of checkoff;one has aunion shop whilethe otherhas not ; there is some difference in method of computingwages and in the hiringprocedure provisions ;provisions for changing size of a crew aredifferent,as are fees paid by an absent crew member ; there is a difference as to whethera crew member must givenotice to quit ;and there Is some difference in the grievanceprocedure.15The Seine and Line working agreement was amended in 1951 but the record does notreveal how the amendments were negotiated16 In 1954the Co-op andthe two Unions entered into a welfare trust agreement underwhich welfarefunds provided for In the supplementswere heldin a joint account pendingnegotiation of welfare plans. In December1955 the Co-op negotiated such a plan andexecuteda separate welfare trust agreement with Seineand Line.In 1956, the jointfund was divided,and since then the Unions have maintained separate fund accounts.Local 33 and the boatowners have never agreed on a welfare plan. GRIST GRADIS,ET AL. "607puting wages.However, noagreementto amend the Local 33 work-'ing agreementwas reached.In 1955, 14' boatowners 'known as the American Tuna Committeeterminatedtheiragreementwith Local 33, withdrew authority fromthe Co-op to represent them in collective bargaining, and expressedtheir intent to bargain jointly through their common 'attorney.17Early in January 1956, they jointly negotiated and executeda singlemultiemployer agreement with Seine and Line.Wage supplements:Each of the 2 basic agreements has been supple-mented every year by 2 1-year wage agreements, one for sardine andmackerel fishing and the other for tuna fishing.Sardine wage nego-tiations are conducted each year prior to the beginning of the season,on October 1.Wage negotiations for tuna have been conducted eachyear prior to January.The record shows that the Co-op has, in fact, acted as bargainingagent foritsmember boatowners in negotiating yearly sardine andtuna supplements with the two Unions.18Co-op negotiations havebeen conducted chiefly by the Co-op manager, who actedsometimeswith, andsometimeswithout, specific authorization of the member-ship.He has been assisted frequently by committees composed ofavailable boatowners, the president, and/or the assistant manager, ofthe Co-op.Although the mar ager had no authority to execute abinding agreement on behalf A the Co-op members, the membersinvariably agreed to, complied with, and in most instances, signed thesupplementsthus negotiated.Tuna boatowners have bargained jointly through the Co-op, nego-tiations being carried on with the two Unions separately.Prior to1955, the crews of most tuna boats were represented by Local 33. Local33 and the- Co-op followed the practice of waiting until negotiationswere completed in San Diego and4hen following the rate establishedthere.Seine and Line did not participate in the Local 33-Co-op tunanegotiations,but -the few tuna boats it represented followed what-ever agreement they reached.In 1955 the price :of tuna dropped twice during the year.After thesecond drop, Local 33 crews refused to ' fish` for the going price, andtied up for the last 4 months of the year, while Seine and Linecrewsaccepted the price and continued fishing.-- 'From 1955 on the Co-op has negotiated yearly tuna supplementswith Local 33 and Seine and Line on a separate basis. ATC, but not11The record does not support the Petitioner's contention that such actions wereuntimely.78 The testimony is in part conflicting with regard to the bargaining history. Our find-ings are based on the testimony of officials of the Co-op and Local 33, who testified insubstantial agreement on this issue and whose testimony in many instances was supportedby documentary evidence.On the other hand, the testimony of John Calise, principalnegotiating officer of Seine and Line, was unsupported in those instances in which itconflictswith our findings herein. 608DECISIONSOF NATIONALLABOR RELATIONS BOARDthe Co-op, negotiated for its members with Seine and Linefor a sep-arate tunasupplement in 1956.19Sardine supplement negotiations were also conducted by the Co-opwith the 2 Unions separately in 1951, the year the Federated Asso-ciation dissolved.Since 1952, however, Local 33 and Seine and Lineofficials have consulted together prior to the beginning of each sardineseason onOctober 1, and reached agreement on proposals for the priceof fish, upon which wages were based, and they then jointly presentedtheir proposals to the Co-op.Negotiations were conducted by theCo-op with the two Unions both in joint meetings, where, apparently,general matters were discussed, and in separate meetings, where spe-cific supplement provisions were worked out.Voting on the owners'offer was conducted in separate membership meetings of the twoUnions.The Seine and Line vote was customarily taken first, and theLocal 33 vote was taken after information was received as to the out-come.Neither Union has accepted a Co-op sardine price offer whichwas rejected by the other; all sardine boats have sailed for the sameprice at the same time.Yearly sardine supplements are identical forall Seine and Line boats, and identical for all Local 33 boats.WhileSeine and Line and Local 33 supplements are identical as to the priceof fish, they are often different as to other provisions.In addition to the price of fish to be used as a basis for,computingwagesby the formula set forth in the working agreements, 'sardinesupplements also cover such subjects as the patrol fund, welfare fund,and regulations regarding unloading and delivering fish. In addition,the supplements contain provisions which in effect constitute furthermaterial amendments to the basic agreements.As indicated above, with respect to the American Tuna Committee,relations between the two Unions became strained in late 1955, as theresult of a disagreement over the price of tuna.Co-op manager Casetestified the 3-way "bullsessions,"where all problems of the fishingindustry had .been discussed by officials of the Co-op, Local 33, andSeineand Line in a friendly atmosphere, came to an end. Before thestart of the 1956 sardine season, the petitions herein were filed. Seineand Line and Local 33 officials held one preseasonmeeting, but Seineand Line afterward refused, by letter, to bargain jointly with Local33, although expressing willingness to meet informally for "exchangeof views."After that, Case, who wasanxiousthat the 2 Unions con-tinue to cooperate as they had in the past with respect to sardine ne-gotiations, held 1 meeting with both Unions together.Further nego-19We find no merit in Seine and Line's contention that the Board should not rely on thebargaining history for tuna because it is the subject of unfair trade practices proceedingsbefore the Federal Trade Commission.The record does not indicate that the FTC hasfound current tuna practice to be illegal.In any event,evidence of practice by theparties in fixing the price at which tuna is sold is not relevant to a determination of theappropriate scope of the units and is therefore not relied on by the Board. GRIST GRADIS, ET AL.609tiations, however, were carried on by the. Co-op with, the Unions sep-arately.Upon completion of the negotiations, Local 33 learned fromCase; only, after its, members had voted to accept the terms offered,that Seine and Line had also agreed to the same terms.Apparently,therefore, there was no exchange of information at the time of votingas there had been in past years. Crews of both Unions, however, sailedat the same time for the same price.On the basis of the record as a whole, we find that the members ofAmerican Tuna Committee constitute a clearly appropriate multi-employer unit.The parties involved in such a unit, the boatowner-members and Seine and Line, agree to its appropriateness, and thePetitioner includes such a unit in its alternative proposals.The bar-gaining history shows that the boatowners in this group : gave timelynotice to terminate their contracts with Local 33; withdrew from theCo-op all authority to bargain collectively for them; 20 organized theirown separate multiemployer group ; and delegated authority to bar-gain to a single group representative.Their representative negoti-ated a basic agreement and a tuna supplement, and they all signed asingle copy of each.These contracts have now been in effect for over2 years, and appear to have stabilized labor relations for this group.The parties have expressed clearly their desire to continue to bargainon this basis 21 In these circumstances, we find that only a separatemultiemployer unit is appropriate; for, employees whose employers aremembers of ATC 22 Accordingly, as there is no dispute as to the Em-ployers appropriately included in this unit, and the Petitioner hasmade an adequate interest showing therein, we shall direct an electionin a unit of Employer-members of ATC, whose names as of the time ofthe hearingare aslisted in Appendix C.There remains the question of the appropriate unit for the othermembers of the Co-op. Inasmuch as these Employers have expressedno clear intent to bargain on an individual basis, we shall, in accordwith Board policy, look to the history of bargaining for an indicationof intent23Participation for a substantial period of time in jointbargaining and uniform adoption of the agreements resulting there-from 24 constitutes an indication of intent to bargain jointly, and to20 See30th Century Press,107NLRB 292. Although ATC Employersretained theirmembershipsin the Co-op for purposes other than collective bargaining, this is notdeterminative of the unit issueJones&Anderson Logging Company,Inc,114 NLRB1203;Bearing Rim & SupplyCo.,107 NLRB 101.21Motor Cargo,Inc.,108 NLRB716.See alsoPuerto Rico Steamship Association.116 NLRB 418.'We find no merit in thePetitioner's request fora Globeelection among the employeesin the ATC unitAccord,W. A.SwansonLogging Co,111 NLRB495; cf.Bull InsularLine, Inc, et al,107 NLRB 674.a,Cody Distributing Company,113NLRB 863;York Transfer&Storage Co,107NLRB 139.24We find no merit in the contentionofATC thata unit finding cannot be based onthe bargaining history because Local 33 is an illegally assisted Union onthe theory that487926-59-vol 121-40 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablish the appropriateness of a multiemployer unit 25Such a unitis appropriate under'these circumstances even where, as here, the asso-ciation members have not specifically delegated to the association au-thority to represent them in collective bargaining; or given the asso-ciation the power to execute final and binding agreements on theirbehalf; 21 or where some of the contracts have not been signed by allmembers ofthe group.27We therefore find, contrary to the conten-tion of Seine and Line, that the members of the Co-op have engagedin multiemployer bargaining.There remains for consideration the question whether, as the Peti-tioner contends, only a single associationwide multiemployer unitis appropriate, or whether the bargaining history reveals the existenceof more than one multiemployer unit within the Co-op membership.The Petitioner admits that the basicagreementsand the tuna sup-plements were negotiated with the two Unions separately, but con-tends that the sardine supplements were negotiated over a- periodof years between the two Unions jointly and the Co-op, and thatthese latter negotiations establish the appropriateness of an associa-tionwide unit.It is in this respect that this case differs somewhatfrom past Board cases where the basic agreement was jointly nego-tiated on a unitwide basis, while the supplements thereto were nego-tiated individually.'In the latter type case, the Board has statedthat the parties, by treating the substantial and significant mattersof collective bargaining in the basic contract on an associationwidebasis, indicated a clear intent to effect a consolidation of separate em-ployer units.The fact that certain practices, which vary from em-ployer to employer, or from trade to trade, were not explicitly cov-ered by the basic contract, but were left to be treated on a narrowerbasis,was considered by the Board to be insufficient to impair theappropriateness of the multiemployer unit thus established.In the instant case, the Co-op has acted as collective-bargainingrepresentative for all its members, but it is clear that both boatownersand Unions have intended to establish and preserve the separate iden-tity of the Local 33 and the Seine and Line groups within the Co-op.the support-money provisions of Local 33 contracts are contrary to Section 8 (a) (2).This is in effect an unfair labor practice contentionThe Board does not litigate suchcontentions in a representation proceeding,and the cases in which charges based on thiscontention are currently being litigated have not been determined by the Board.SeeGrand UnionCo., 118 NLRB 685.PacificMaritime-Association,etc,110 NLRB 1647,relied on by ATC, is inapposite,as the Board had found that union to be illegally assistedin an unfair labor practice proceeding.es CharlesH. Harper, et at.,117 NLRB 1031 ;United Productions of America,111NLRB 390;Jewish Bakery Association,100 NLRB 1245;Cleveland Builders Supply Co.,et al.,90 NLRB 923.seCleveland Builders Supply Co., etal.,supra.szCapital District Beer Distributors Association,et al.,109 NLRB 176;Fish IndustryCommittee,98 NLRB 696.29 See, for example,Jones t Anderson Logging Company,Inc., supra,at 1204;PacificMaritime Association,100 NLRB 1259,and cases cited in footnote 16, therein. 'KRIST GRADIS, ET AL.611Thus, thebasiscontracts and tuna supplements were negotiated sep-arately, are not identical for the two groups, but are identical forallEmployers within each group.Also, the sardine supplements,although negotiated simultaneously, were not identical for the twogroups, but were identical for all Employers within each group.Under these circumstances, the negotiation of the sardine supple-ments, only, on a joint basis, does not demonstrate an intent by theparties to merge the two units which they so carefully preservedwith respect to the basic contracts and the tuna supplements; butonly that the sardine negotiations of the two groups were conductedsimultaneously for the convenience of the parties, each Union nego-tiating with the group of Employers whose employees it represented.The fact that the Unions consulted together prior to negotiations,and presented a solid front to the boatowners does not constitutea clear indication that there was any intent by either Union to de-stroy its individual status as employee representative, or any intentby either of the two Unions to act as a joint representative of all, orany, of the employees.This conclusion is further supported by thefact that the Unions eventually split during the 1956 sardine nego--tiationsas a resultof their disagreement over tuna prices. 1We therefore find that the Petitioner's alternative request for asingle, unitof all Co-op boats, other than ATC boats, is not supportedby the bargaining history.On the other hand, the bargaining historydoes establish the appropriateness of a separate unit within the Co-op,in addition to the ATC unit found appropriate above, limited toEmployers who participate in group bargaining through the Co-opwith Seine and Line, but excluding those who recognize Local 33 asthe bargaining representative of their employees.30As the Petitionerhas expressed its willingness to represent any such multiemployer unitfound appropriate, and has demonstrated an adequate showing ofinterest in the Co-op-Seine and Line unit, we shall direct an electiontherein.However, none of the parties requests an election in a unitof Co-op Employers who bargain with Local 33.We therefore findit unnecessary to, and accordingly do not, express an opinion as to the29 Accord,Shell Oil Company,116 NLRB203;Block Cut Manufacturing,Inc,111NLRB 265;HygradeFood Products Corporation,85 NLRB 841: Cf.CapitalDistrictBeer Distributors Association,supra,where a single multiemployerunit was found appro-priate, but the two unionswere locals of the sameinternational,and a single mastercontractfor allresultedfrom the negotiations ;andDenverHeating, Piping and AirConditioning Contractors,etal.,99NLRB 251,where a singlemultiemployerunit wasfound appropriate,but the employersand the twounions negotiated,and jointly andseverally signed, a singlecontract.80AlaskaSalmonIndustry, Inc.,82 NLRB 1395;,61 NLRB 1508Accord,W2rtsDistributing Co., etal.,82 NLRB 669;ClevelandBuilders SupplyCo., supra; CapitalDistrictBeer Distributors Association,supra; Printing Industryof Seattle,Inc,116NLRB 1883. The fact that a few boats have switched from Local 33 to Seine and Line,or vice versa,does not affectthe appropriateness of this unit or preclude the inclusion ofsuch boats in the unit in which they presentlyparticipate in joint bargaining.SeeCody Distributing Company, supra. 612DECISIONSOF NATIONALLABOR RELATIONS BOARDappropriateness of such a, unit, but shall dismiss. the petitions as tothoseEmployers, whose, names are listed, with their boats, inAppendix B.11The parties disagree as to whether the following vessels shouldappropriately be included in the Co-op-Seine and Line unit :Monterey Seine and Line contends that the employees on the boatsA. A. Ferranteowned by Joseph A. Ferrante,Endeavorowned by SalJ. Genovese,Pacific Starowned by Sam Lonero, andSt. Christopherowned by Joe Giamona, which are included in the Petitioner's multi-employer unit request, should be excluded from the Co-op-Seine andLine unit because they are included in a different multiemployer unit.In 1940, after a Board directed election, Monterey Seine and Line wascertified as the representative of a stipulated unit of all crew members'working on vessels owned or operated by members of an associationcalled Monterey Sardine Industries, Inc 31Monterey Seine and Linestill negotiates one uniform contract with a committee of boatownersrepresenting all employers in that unit.The current contracts consistof a basic agreement executed in 1952 and automatically renewed fromyear to year signed by all employers in that unit, and a sardine supple-ment executed and signed in the same manner on August 1, 1956.Some of these owners have also signed Seine and Line and/or Local 33basic contracts and supplements.However, there is no evidence thatany of the above-named employers has withdrawn from or abandonedthe Monterey unit for which the Board certified .Monterey Seine andLine as the exclusive representative.Under these circumstances, par-ticularly the current participation by these employers in joint bar-gaining as members of the certified Monterey unit, and the absenceof any clear expression of an intent to withdraw from that unit, wefind that they may not appropriately be included in the unit foundappropriate herein, and we shall dismiss the petitions as to them32The Petitioner would include theSanta Lucia II,owned by LouisDi Meglio, which has been under contract with both Local 33 and _Seine and Line.As the uncontradicted testimony shows that at thetime of the hearing this boat had left this country and was fishing,inColombia, South America, and that its return was uncertain, we shallexclude it from the units hereafter established, which are limited toemployees of boatowners who deliver their catch to canneries withinthe Los Angeles port area, and dismiss the petitions as to this boat.The Petitioner would include, and Seine and Line would exclude,employees of theWindward.The record shows that the home portof this vessel is Edmons, Washington. It has in the past been char-81 26 NLRB 731 ; 27 NLRB 30.12 Inasmuch as no elections are being directed on vessels in which Monterey Seine andLine claims an interest, ,we shall omit the name ofthat Union from the ballot in theelections directed below KRIST GRADIS, ET AL.613tered to Katsu Hamachi, a member of the Co-op.However, thecharter has been recalled, and the vessel returned to its owner in Wash-ington.As it no longer fishes regularly in the San Pedro area, weshall exclude it from the units and dismiss the petitions as to theWindward.The Petitioner would apparently include theWave Crest,owned byAmos Hashimoto, on the ground that Hashimoto bargains throughthe Co-op with Seine and Line.However, there is no evidence thatthis Employer has bargained 'through the Co-op or signed a contractwith Seine and Line' in recent years. 'We shall ' therefore' exclude"thisvessel from the Co-op-Seine and Line unit.As the Petitioner hasnot made an interest showing, justifying a''separate election, we shalldismiss the petition as to this vessel. 'Accordingly, we have listed in Appendix C the names and ownersof boats which were at the time of the hearing within the scope of theCo-op-Seine and Line unit found appropriate herein.Composition of UnitsThe Petitioner contends that the units should be composed of allfishermen including deckhands, cooks, and engineers, but excludingowners, charterers, masters or skippers, and fish skippers.There isno dispute as to the composition of the units, except that Seine andLine contends that only one master for each boat should be excludedfrom the'units; and that engineers and- assistant engineers who re-ceive a percentage of the owner's share of the catch or have a partinterest in the boat should be excluded from'the units.Usually the master of the vessel is the owner, one of the owners, orthe charterer of the boat.Upon occasion, however, one of the ownersmay sign on as a member of the crew, such as cook or engineer. Seineand Line contends that owners and charterers who perform a crew-man's duty should be included, except for owner-engineers, whoshould be excluded.We find, however, that all owners, part owners,and charterers, whether or not they also perform crewmen's duties,are employers within the meaning of Section 2 (2) of the Act, andwe shall exclude them from all units.34Almost all boats have one master, who is also called the skipper orcaptain; he is in complete charge of the vessel and the crew.We find,89 Seine and Line contends that some individuals,designated by the petitioner as boat-owners, are not the owners or are not the sole owners of the vessels concerned, and aretherefore not employers.Those in dispute are discussed in the footnotes to Appendix C.On the basis of the evidence set forth therein, we find that the individuals designated inAppendix C are employers within the definition of "employer"set forth in Section 2 (2)of the Act,which includes"any person acting as an agent of an employer,directly orindirectly."'Accord,Everett Plywoodc6DoorCorporation,105 NLRB 957;Brookings PlywoodCorporation,98 NLRB 794. 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDin agreement with the parties, that all such masters are supervisorswithin the meaning of Section 2 (11) of the Act, and shall excludethem.However, we find, contrary to the Petitioner, that the evidencefails to establish whether the so-called "fish skippers," possess super-visory authority.This classification exists on boats for which theperson who is registered as owner or master with U. S. Customs dele-gates some of the master's functions to another person, the formerbeing known as the "paper skipper," and the latter as the "fish skip-per."As all "paper skippers" appear to be either employers or super-visors, they are therefore excluded from the units.However, theextent of authority delegated to "fish skippers" varies from boat toboat, and the record does not show, on an individual basis, the extentof such delegation. In the absence of such evidence, we shall not ruleon the supervisory status of "fish skippers," but shall permit them tovote subject to challenge.There are also some engineers and assistant engineers who are paidfrom the master's instead of the crew's share of the proceeds of thecatch.The interests of these employees are clearly opposed to thoseof the rest of the crew.They would favor minimizing the share ac-cruing to the crew and maximizing the share accruing to the masterout of which they are paid, whereas the rest of the crew would con-stantly seek to increase the crew's share and to reduce the master'sshare.Under these circumstances we shall exclude from the units en-gineers and assistant engineers who are paid from the master's shareof the catch .35Accordingly, we find that the following units are appropriate forpurposes of collective bargaining within the meaning of Section 9(b) of the Act:A. All fishermen employed by John Vilicich on the vesselCalifor-nia,including deckmen, cooks, and engineers and assistant engineersnot specifically excluded; but excluding owners, part owners, char-terers, masters, engineers and assistant engineers who are part ownersor are paid out of the master's share of the catch, and supervisors asdefined in the Act.B. All fishermen employed by Nick Trutanich on the vesselSun-beam,including deckmen, cooks, and engineers and assistant engineersnot specifically excluded; but excluding owners, part owners, char-terers, masters, engineers and assistant engineers who are part ownersor are paid out of the master's share of the catch, and supervisors asdefined in the Act.C. All fishermen employed by Frank Iacono on the vesselDor Ann,including deckmen, cooks, and engineers and assistant engineers notac See cases cited in footnote34 supra.We shall include in the units all engineers andassistant engineers who are neither part owners nor paid out of the master's share. KRIST GRADIS, ET AL.615specifically excluded; but excluding owners, part owners, charterers,masters, engineers and assistant engineers who are part owners or'arepaid out of the master's share of the catch, and supervisors as definedin the Act.D. All fishermen employed by Sam Randazzo on the vesselEn-deavor,including deckmen, cooks, and engineers and assistant engi-neers not specifically excluded; but excluding owners, part owners,charterers, masters, engineers and assistant engineers who are partowners or are paid out of the master's share of the catch, and super-visors as defined in the Act.E. All fishermen employed by the Employer-members of the Ameri-can Tuna Committee 86 including deckmen, cooks, and engineers andassistant engineers not specifically excluded; but excluding owners,part owners, charterers, masters, engineers and assistant engineerswho are part owners or who are paid from the master's share of thecatch, and supervisors as defined in the Act.F. All fishermen employed on net boats owned or operated by theEmployers 91 who participate in group bargaining through the Fisher-men's Association of San Pedro with Seine and Line Fishermen'sUnion of San Pedro, affiliated with Seafarers' International Union ofNorth America, AFL-CIO, and who regularly engage in deliveringtuna, sardines, or mackerel to canneries located in the Los Angeles,California, harbor area, including deckmen, cooks, and engineers andassistant engineers not specifically excluded; but excluding owners,part owners, charterers, masters, engineers and assistant engineerswho are part owners or are paid from the master's share of the catch,and supervisors as defined in the Act.5.ATC and Seine and Line contend that no elections should beheld until after the Board has resolved the issues raised in unfairlabor practice charges filed in Cases Nos. 21-CA-2388 thru 21-CA-2402, 21-CB-772, 21-CB-879, 21-CA-2626, and 21-CB-862, againstthe Petitioner, Seine and Line, and many of the Employers, allegingviolations of Section 8 (a) (1), (2), and (3) and Section 8 (b) (1)and (2) of the Act.We find no merit in this contention. As alreadystated, we are dismissing for other reasons the petitions as to, andare therefore directing no elections among employees of, Employersagainst whom Seine and Line has filed unwaived charges in CasesNos. 21-CA-2626 and 21-CB-862. The remaining cases, Nos. 21-CA-2388 thru 21-CA-2402, 21-CB-772, and 21-CB-879, were filed againstSeine and Line and various Employers by the Petitioner who hasrequested the Board to proceed to an election.Further, it appears88The names ofEmployer-members ofATC at the time of the hearingare listed inparagraph 2 of Appendix C.57 Thenames of Employersin the Co-op-Seine and Line Unit at thetime of the hearingare listed in paragraph3 of Appendix C. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the alleged violation of Section 8 (a) (2), involved in the latterCA cases, is related, at least in part, to the unresolved question ofrepresentation of the employees of the Employers involved.Underthese circumstances, we find that direction of immediate electionsat this time will effectuate the policies of the Act.The direction is,however, without prejudice to, and any certification, resulting there-from shall be specifically conditioned upon, any determination whichmay be made concerning the status of the Intervenor here in pendingCases Nos. 21-CA-2388 thru 21-CA-2402 38[The Board dismissed the petitions with respect to the Employerslisted in Appendix B, attached hereto.][Text of Direction of Elections omitted from publication.]38Marston Corporation,120 NLRB 76,and casescited in footnote 9 thereinAPPENDIX AEMPLOYERS DESIGNATED IN PETITIONS,AS AMENDEDJoseph A. Ferrante,A. A. FerranteOrfeo Kostrencich,AdriaticKrist Gradis,American BoyFrancisco Grillo,American RoseBillHomer,American VentureAnton Misetich,Anthony M.John Sestich,Arlene S.Cosmo Santo,BellaMariePete Cekalovich,Betsy RossJohn Vilicich,CaliforniaPhil Cracchiolo,CharlotteJohn Doe Dugan, Cityof Long BeachJohn Gargas,City of Los AngelesFrank Amalfitano,City of NaplesSal Manzella,City of Pacific GroveSam Mircovich,City of San PedroJohn Evich and John Kunich,ClermontSteve Gargas,ColumbiaPeter Bogdanovic,CometTholief Austrum,CommanderNich Mosich,ConcordMike Trormina,CoquettaTony Barcott,Coral SeaMike Castelan,CorregidorRed Gillette,Corregidor IIPaul Petrasich,CorsairAndrew Kuljis,CourageousJohn Zorotovich,DefenseVince Budrovich,Delores M.Frank Iacona,Dor-AnnA.Maiorana,DuxSam Randazzo,EndeavorSal Genovese,Endeavor(large)Anthony E. Lucido,E. S. LucidoSanto Trama,FishermanFishermen's Association of San Pedro,d/b/a Fishermen's Cooperative Asso-ciationJohn Marovich,FontanaBernard Mattera,FortressTom Nishida,GaviotaJohn Stanovich and Starkist Foods, Inc.,Golden WestFrank Coscetti,GigiFrank Marinkovich,JanisM.Vito Pizzo,JennieS.Emandes, J.ErnandesJohn Caserma,Jimmy BoyJohn Burich and John Resich,Jo-AnnFrank Guastella,KitteriePaul Biazevich,LiberatorSamuel Carr,Liberty Bell IIA. Bozanich,Little FlowerSam Lucido,LittleRosieSteveMarchins,Long IslandDonald Kusar,Lucretia K.Vincenzo Pisano,Lucy AnnHenry Johasen,LyndaTony Mihovilovich,MarauderJohn Alioto,MariaJohn Vilicich,Marsha AnnJoe Lauro,MercuryJerry Thomas,Miss UniverseMatt Martin,Nancy HanksMike Lonich,New AdmiralNick Mardesich,New Home IIG. A. Spadaro,New MarettinoIsadore Califano,New San AntonioNich Marincovich,New Sea RoverAndrew Xitco,North QueenJohn Mardesich,Nyna RoseTom Scotti,NynaRoseIILuigi Sogliuzzo,Old TimerAnthony Padovan,OlympicJohn Jerkovich,Pacific RaiderSam Lonero,Pacific StarKatsumi Ryono,PatrioticRalph Galante,Pier (Ralphy Boy)Joe Mardesich,PioneerFrank Foretich,ProgressKaoru Suzuki,RedeemerAndrew Spinosa,Robert M. KRIST GRADIS, ET AL.Pasquali Lauro,Ronnie F.John Misetich,Ronnie M.Jack Russo,Russo Bros.John Guglielmo,St.Aniello IIJoe Califano,St.Augustine IITony Di Leva,St.Christina IIJoe Giamona,St.ChristopherAnthony Pisano,St.GeorgeAnthony Pisano,St.George IIPasquale Di Leva,St. LouisFrank Iacono,Saint RitaAnthony Di Leva,San Antonio IVIndependent Fish Co.,SanGeneroNick Radocich,San Pedro BoyAntonio De Ambra,San RaffaeleL. Alversano,San SilverioJohn Gradis,Santa AnnaPietro_Pugliese,Santa LuciaLouis Di Meglio,Santa Lucia IIAntonio De Bernardo,SantaMariaPeter Guarrasi,Santa RitaJohn Sima,Santa TeresaRoy Katnich,Sea BoyTom Mason,Sea KingAniello Pilato,Sea MaidJohn Resich,and Andrew Tipich,SeaPridePeter Dragich,Sea RangerLuka Alafetich,Sea RoseVince Simich,Sea RoverAndrew Rafkin,Sea ScoutKlem Lapov,Sea SprayElmer Duzich,Seven SeasAntonio Mascola,S. G. GiuseppeMatthew Bodul,Sharon B.John Rados,SouthlandGiuseppe Iacono,S. Restituta IIMatt Karmehch,StanfordJohn Russo,Star of MontereyNich Trutanich,Star of San PedroBen Fukuzaki,StellaMarisPasquale Artiano,S. TeresaLawrence Zuanich,StrangerNick Trutanich,SunbeamCarmen De Massa,TacomaAlfredo Valtino,Three SistersSanto Trama,Tommy BoyArt Bruno,Two NanciesJoe Dragich,U. S. LiberatorMatteo Lo Grandi,U. S. RepublicNick Mosich,VagabondMartin Tomich,Valiant LadyDiego Arancio,Vitina A.John Scognamillo,VittoriaTony Vidovich,VittoriaJoseph Ancich,VoyagerAmos Hashimoto,Wave CrestFrank Manaka,Western ExplorerNorman Mezin,Western FisherJohn Zankich,Western MonarchNick Mezin,Western PrideAugust Felando,Western SkyJerry Kaloper,Western StarB. A. Walvick,Western TravelerKatsu Hamachi,WindwardAnthony Burich,ZephyrAPPENDIX BEMPLOYERS As To WHOM PETITIONS ARE DISMISSED1.PetitionsWithdrawnKrist Gradis,American BoyFrancisco Grillo,American RoseNick Mosich,ConcordMike Trormina,CoquettaMike Castelan,CorregidorA. Maiorana,DuxBernard Mattera,FortressVito Pizzo,JennieS. Ernandes,J.ErnandesJohn Caserma,Jimmy BoyFrank Guastella,KitterieA. Bozanich,Little FlowerSam Lucido,LittleRosieHenry Johasen,LyndaMatt Martin,Nancy HanksMike Lonich,New AdmiralNick Mardesich,New Home IIG. A. Spadaro,New MarettinoTom Scotti,Nyna Rose IILuigi Sogliuzzo,Old TimerJohn Jerkovich,Pacific RaiderAnthony Pisano,St.GeorgePasquale Di Leva,St.LouisJohn Gradis,Santa AnnaPietro Pugliese,Santa LuciaTom Mason,Sea KingJohn Russo,Star of MontereyLawrence Zuanich,Stranger617Carmen De Massa,TacomaArt Bruno,Two NanciesMatteo Lo Grande,U. S. RepublicNick Mosich,VagabondMartin Tomich,Valiant LadyDiego Arancio,Vitina A.Tony Vidovich,VittoriaJoseph Ancich,VoyagerFrank Manaka,Western Explorer2. Insufficient Interest ShowingJohn Doe Dugan, Cityof LongBeachFrank Coscetti,GigiJoe Lauro,MercuryIndependent Fish Co.,San GeneroJohn Guglielmo, St.Aniello IIAlfredo Valtino,Three Sisters3. JurisdictionRed Gillette,Corregidor IISanto Trama,FishermanDonald Kusar,Lucretia K.John Alioto,MariaPasquale Lauro, Ronnie F.4.Co-op-Local 33 UnitOrfeo Kostrencich,AdriaticPete Cekalovich,Betsy RossSam Mircovich,City of San PedroJohn Evich and John Kunich,Cler-mont 618kDECISIONS OF NATIONAL LABOR RELATIONS BOARDPeter Bogdanovic,CometTholief Austrum,CommanderTony Barcott,Coral SeaPaul Petrasich,CorsairAndrew Kuljis,CourageousJohn Marovich,FontanaFrank Marinkovich,Janis M.John Burich and John Resich, Jo-AnnSamuel Carr,Liberty Bell11Steve Marchins,Long IslandTony Mihovilovich,MarauderJerry Thomas,Miss UniverseAndrew Xitco,North QueenAnthony Padovan,OlympicJoe Mardesich,PioneerFrank Foretich,ProgressNick Radocich, SanPedro BoyRoy Katnich,Sea BoyJohn Resich and Andrew Tipich,Sea PridePeter Dragich,Sea RangerLuka Alafetich,Sea RoseVince Simich,Sea RoverKlem Lapov,Sea SprayElmer Duzich,Seven SeasMatthew Bodul,Sharon B.John Rados,SouthlandMatt Karmelich,StanfordNich Trutanich,Star of San PedroJoe Dragich,U. S. LiberatorJohn Zankich,Western MonarchNickMezin,Western PrideAugust Felando,Western SkyJerry Kaloper,Western StarB. A. Walvick,Western TravelerAnthony Burich,Zephyr5.Monterey BoatsJoseph A. Ferrante,A. A. FerranteSal Genovese,Endeavor(large)Sam Lonero,Pacific StarJoe Giamona, St.Christopher6.Dismissed for OtherReasons SetForth in TextLouis Di Meglio,SantaLucia 11Amos Hashimoto,Wave CrestKatsu Hamachi,WindwardAPPENDIX CEMPLOYERS AMONG WHOSE EMPLOYEES ELECTIONS ARE DIRECTED1. Individual UnitsJohn Vilicich,CaliforniaNick Trutanich,SunbeamFrank Iacono,Dor Ann ISam Randazzo,Endeavor2.American Tuna Committee UnitJohn Gargas,City of Los AngelesSteve Gargas,ColumbiaJohn Zorotovich,DefenseVince Budrovich,DeloresM.John Stanovich,Golden WestPaul Biazevich,LiberatorJohn Vilicich,Marsha Ann 2Nick Marincovich,New Sea RoverJohn Misetich,Ronnie M.3Andrew Rafkin, Jr.,Sea Scout 4Norman Mezin,Western Fisher3. Fishermen's Association of San Pedrod/b/a Fishermen's Cooperative Asso-ciation-Seine and Line UnitAnton Misetich,Anthony M.Cosmo Santo,Bella MarieRalph Gallante,Ralphy BoyFrank Amalfitano,City of Naples115SalManzella,Two BrothersAnthon E.Lucido, E.S.Lucido 6Tom Nishida,Gaviota 7Estate of Vincenzo Pisano,LucyAnn 8Isadore Califano,New San AntonioJohn Mardesich,Nyna RoseKaoru Suzuki,RedeemerAngelo Logrand,TwinBrotherJack Russo,Josie LenaJoe Califano,St. Augustine 119Tony Di Leva,St.Christina IIorSt. ChristinaAnthony Pisano,St. George IIFrank Iacono,Saint RitaAnthony Di Leva,San AntonioIV101 lacono is also referred to as Frank Iacona.8 John Vilicich is the administrator of the estate of his father, Andrew Vilicich, de-ceased former owner of theMarsha Ann.John Misetich appeared at the hearing through counsel as the owner or master oftheRonnie Mand a member of ATC.4 Andrew Rafkin, Jr., is a member of ATC as the owner or master of theSea Scout.8 Although the Petitioner listed this boat asCity of Naples.Its authorization cardsdesignated, and Amalfitano signed Seine and Line contracts for, theCity of Naples II.'The record shows that Lucido is the owner of the E.S. Lucido.7Nishida signed Seine and Line contracts for theGaviotain 1954and 1956.8 Pisano died in 1956.At the time of the hearing, ownership of theLucy Annwas thesubject of contested probate proceedings.Y Although the Petitioner indicatedthe name of the ownerof theSt. Augustine 11to beJohn J. Califano, Joe Califanois a member of the Co-op and paid dues, and also signedSeineand Linecontracts,for thisvessel.18 Anthony Di Leva wasa member of the Co-op and signed Seine and Line contracts forthis vessel in 1956. NETTI WHOLESALE GROCERY619L. Alversano,San Silverio11Antonio Mascola,S.G. Guiseppe12Liberad DeBernardo,Santa MariaGuiseppe Iacono,S.Restituta 1IPeter Guarrasi,Santa RitaPasqualeArtiano,S.TeresaJohn Sima,Santa Teresa-Santo Trama,Tommy BoyAniello Pilato,Sea MaidJohnScognamillo,Vittoria" Alversanois also referredto in the record as "L. Auersano."12Mascola is registeredwith U.S.Customs as part owner of, and is a member of, theCo-op for theS. G.Guiseppe.Netti Wholesale Grocery of Watertown,Inc., PetitionerandInter-national Brotherhood of Teamsters,Chauffeurs,Warehouse-men and Helpers of America,Local263.Case No. 3-RM-153.August 20,1958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Bernard Ness,hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.'2.The labor organization named below claims to represent cer-tain employees of the Employer.3.The Union contends that it has presented no claim for recog-nition to the Employer, and that the petition should be dismissed be-cause no question of representation exists.At the hearing, there was evidence indicating that, on three oc-casions, the union business agent threatened the Employer with"trouble" if it did not "go along" with the Union. The Employer'spresident testified that in the course of one conversation, the businessagent told him that he had advised Camp Drum, a customer of theEmployer, not to accept beer deliveries from Netti.The Companypresident also testified that the union business agent promised him"a few breaks" if he cooperated.Although the Union claimed that its calls and visits were merelyto inform the Employer of the Union's forthcoming organizationaldrive, the Employer's version was corroborated by 'uncontradictedevidence that, within an hour after the business agent's first call, theEmployer was called by a supplier, who said that "through unionchannels" he had been advised not to send the Employer any beer.'We reject theUnion's contentionthat the Board shouldnot, assert Jurisdiction in thepresent case,as it is clearfrom therecordthatthe Employer's purchases from acrossState lines are approximately$1,000,000 annually.The T.H. Rogers Lumber Company,117 NLRB 1732.121 NLRB No. 76.